FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 JAMES TAPLEY; MICHAEL CHAPMAN,                    No. 11-35220
               Plaintiffs-Appellants,
                                                     D.C. No.
                      v.                          3:10-cv-00033-
                                                       HRH
 LOCALS 302 AND 612 OF THE
 INTERNATIONAL UNION OF
 OPERATING ENGINEERS-EMPLOYERS                       OPINION
 CONSTRUCTION INDUSTRY
 RETIREMENT PLAN,
               Defendant-Appellee.


        Appeal from the United States District Court
                 for the District of Alaska
     H. Russel Holland, Senior District Judge, Presiding

                  Argued and Submitted
           November 5, 2012—Seattle, Washington

                     Filed September 6, 2013

   Before: William A. Fletcher and Raymond C. Fisher,
  Circuit Judges, and Raymond J. Dearie, District Judge*

                    Opinion by Judge Dearie

 *
   The Honorable Raymond J. Dearie, Senior United States District Judge
for the Eastern District of New York, sitting by designation.
2               TAPLEY V. LOCALS 302 AND 612

                           SUMMARY**


                               ERISA

     The panel reversed the district court’s judgment
upholding ERISA pension plan trustees’ decisions that two
plan members were precluded from working certain post-
retirement jobs if they wanted to collect retirement benefits.

     The panel held that the trustees abused their discretion by
failing reasonably to interpret ERISA plan language defining
post-retirement service that precluded the receipt of
retirement benefits.


                             COUNSEL

Michael Flanigan, Walther & Flanigan, Anchorage, Alaska,
for Plaintiffs-Appellants.

Catherine A. Rothwell (argued) and Frank J. Morales,
McKenzie Rothwell Barlow & Korpi, P.S., Seattle,
Washington, for Defendant-Appellee.




  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
              TAPLEY V. LOCALS 302 AND 612                  3

                         OPINION

DEARIE, Senior District Judge:

    James Tapley and Michael Chapman appeal a judgment
of the district court upholding the interpretation of plan
language by the Trustees of their pension plan. The Trustees
determined that appellants’ respective post-retirement jobs as
a traffic flagger and snow plow operator fell into the same
“job classification” as their former union jobs as skilled
mechanics. On that basis, each appellant was precluded from
working his job if he wanted to collect retirement benefits.
Tapley and Chapman brought suit against the Trustees under
the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001 et seq., alleging that the
Trustees’ interpretation of plan language was an abuse of
discretion. The district court affirmed the Trustees’
decisions. We have jurisdiction under 28 U.S.C. § 1291, and
we reverse.

                     I. BACKGROUND

    The relevant facts are largely undisputed. Appellants
James Tapley (“Tapley”) and Michael Chapman
(“Chapman”) spent the bulk of their careers working as
skilled mechanics and members of the International Union of
Operating Engineers (“the Union”) in Alaska. Tapley worked
as a heavy duty mechanic, station mechanic, fabricator, and
welder from approximately 1979 to 2001. Chapman worked
as a service oiler, mechanic, fabricator, and welder from
approximately 1984 to 2001. Their respective employers
made contributions to Locals 302 and 612 of the International
Union of Operating Engineers-Employers Construction
Industry Retirement Plan (“the Plan”), a multi-employer,
4                TAPLEY V. LOCALS 302 AND 612

collectively bargained pension plan as defined by ERISA,
29 U.S.C. § 1002(37)(A).

    The Plan permits participants to take early retirement if
they have “attained age 52 and completed ten or more years
of Credited Service.” The Plan also permits early and
normal-age retirees to work while receiving retirement
income as long as they “completely refrain from Post-
Retirement Service of 51 or more hours during any calendar
month.”1 Section 6.06 of the Plan defines “Post-Retirement
Service” as all employment that is:

         (a) within the geographic area covered by the
         Plan which for purposes of this Section shall
         consist of all of the State of Alaska and the
         State of Washington;

         (b) in a job classification in which the
         Participant was employed while in Covered
         Employment, whether or not such
         employment is under the terms of a Collective
         Bargaining Agreement or written Contribution
         Agreement or in a supervisory capacity over
         such job classification; and

         (c) in the industry in which the Individual
         Employers participate (any business activity



    1
    The Plan also stipulates that a participant seeking to retire early must
refrain from any work with an employer contributing to the fund. Beyond
that, the Plan makes distinctions solely with respect to the age at which
employees are eligible for early and normal retirement and how income
is calculated in each case.
              TAPLEY V. LOCALS 302 AND 612                  5

       of the type engaged in by the Individual
       Employers maintaining the Plan).

If a retiree works the proscribed number of hours in “Post-
Retirement Service,” retirement benefits are temporarily
suspended.

    The Plan does not define the term “job classification” or
otherwise clarify what would be suitable post-retirement
employment. This obvious ambiguity in Plan language is the
focus of this appeal. Tapley and Chapman each found jobs
with the State of Alaska Department of Transportation
(“DOT”) that they believed would allow them to continue
working without sacrificing retirement income. But in both
cases, the Trustees found that appellants’ DOT jobs were in
the same “job classification” as their union positions
(hereinafter “Covered Employment”) and were therefore
“Post-Retirement Service.”

   A. James Tapley

    Tapley applied to retire early, at age 52, after more than
20 years in Covered Employment as a heavy duty mechanic.
At the time of his application for retirement in July 2007, he
was working for the State of Alaska as a “light duty”
mechanic—a transition to cars and trucks from his Covered
Employment focus on heavy duty machinery. After an
administrative hearing, the Trustees denied his request for
early retirement benefits. As a result, Tapley abandoned
mechanic work entirely and commenced early retirement on
August 1, 2008.

   A few months later, Tapley was offered a three-week
temporary job with the State of Alaska as a “traffic
6             TAPLEY V. LOCALS 302 AND 612

flagger”— work he described as “holding a sign” and
“directing traffic.” He sought a determination from the
Trustees as to whether the flagger position was considered
“Post-Retirement Service” under the Plan, but passed up the
job when his request went unanswered for several weeks.

    When another flagger opportunity arose in April 2009,
Tapley accepted the position and began working for fewer
than 51 hours per month while he awaited the Trustees’
approval. In late April 2009, the Trust Administration Office
informed him that the flagger job was also considered Post-
Retirement Service because it is “in the Industry.” Once
again, Tapley discontinued work and appealed the Trustees’
decision.

    The Trustees held a hearing on August 18, 2009. Tapley
was represented in person, by counsel, and testified
telephonically. Following the appeal, the Trustees issued a
written decision explaining their finding that Tapley’s DOT
job is in the same “job classification” as his Covered
Employment.

    B. Michael Chapman

    Chapman took a different approach to early retirement.
Rather than pre-emptively requesting the Trustees’ approval,
he transitioned to his DOT job as a “snow plow operator” and
worked for more than six years in that capacity before
applying for early retirement benefits in December 2007, at
age 52. The job description Chapman provided listed duties
such as snow and ice removal; responsibility for highway
safety equipment (e.g., signs, guardrails), drainage, and traffic
control; clearing debris and brush; and patching potholes.
              TAPLEY V. LOCALS 302 AND 612                   7

    On February 13, 2008, the Trust Administration Office
informed Chapman that the snow plow operator job was Post-
Retirement Service. Chapman conceded that the jobs were in
the same “geography” and “industry,” but appealed the
Trustees’ determination that the jobs were in the same “job
classification.” The Trustees held a hearing on March 17,
2009, and issued a written decision on April 8, 2009,
reaffirming their original determination.

   C. The Trustees’ Interpretation

    Although Tapley’s and Chapman’s appeals were based on
different underlying facts and decided separately, the Trustees
employed essentially the same investigative and interpretive
processes to reach the same outcome. Because the Plan did
not define the term “job classification,” the Trustees
acknowledged their “independent obligation to determine [its]
meaning and application.” In both cases, the Trustees
declined to “adopt a particular definition.” Instead, they
offered two explanations for why Tapley’s and Chapman’s
DOT jobs fell within the same “job classification” as their
past Covered Employment.

    The Trustees’ first interpretation looked to the Master
Labor Agreement, the Union employment contract. Although
flagger and snow plow operator were not listed anywhere in
the Agreement, the Trustees grouped appellants’ DOT jobs
and Covered Employment into the single generic class of
“operating engineers,” a term borrowed from one of the five
“Wage and Classification” groups in the Agreement. The
district court readily rejected the approach as unreasonable,
and the issue has been abandoned on appeal.
8             TAPLEY V. LOCALS 302 AND 612

     This appeal focuses on the Trustees’ second
interpretation, which the district court upheld as reasonable.
There, the Trustees employed a “duties and skills” test
comparing appellants’ Covered Employment and post-
retirement jobs. They reviewed submitted job descriptions
and dispatch cards documenting daily assignments. They
also took appellants’ testimony. From this information, the
Trustees identified similarities between the jobs in terms of
duties, skills, and general competencies.

    In Tapley’s case, the Trustees looked to the State-
provided “Request for Referral” form, which classifies his
DOT position not as a “flagger,” but as an “Equipment
Operator” “wage grade 58.” The enclosed job description
included many duties beyond “flagging traffic”:

        Grounds maintenance, brush cutting, flagging,
        raking, shoveling and general labor[.] Simple
        or routine maintenance with hand and power
        tools, drives 1 ton pick-up trucks[.] Sets up
        signs for traffic control and prepares the
        equipment for the crew.

The Trustees also requested clarification on the duty
“prepares the equipment for the crew,” which they learned
refers to pre-trip inspections involving checking oil, tires, and
lights, and loading tar blocks, cones, signs, and stands.

    Ultimately, the Trustees concluded that the duties and
skills Tapley required as a flagger were similar or analogous
to those required in his Covered Employment as a skilled
mechanic. They observed that as a skilled mechanic, Tapley
had duties and skills related to equipment operation—the
broader career area to which the DOT assigned the flagger
              TAPLEY V. LOCALS 302 AND 612                   9

job. Specifically, they noted that as a mechanic and welder,
Tapley sometimes operated equipment in order to move it
into position for servicing, and drove a service truck to carry
tools, parts, and lubricants. They also emphasized that
Tapley was qualified to operate certain equipment, though he
did so only once, on a failed dispatch to operate a backhoe.
Likewise, when reviewing Tapley’s flagger job, the Trustees
looked for any duties and skills comparable to the repair and
maintenance of heavy duty machinery that Tapley performed
as a mechanic. They listed “examples of duties” for all “Sub-
Journey” level employees at Tapley’s wage grade, such as
“checking oil, tires and lights,” “operating a pick-up truck
and other vehicles and basic equipment such as a sander or
grader,” and performing “ground maintenance.” On that
basis, and without elaboration, the Trustees concluded that
the two jobs were in the same “job classification.”

    The Trustees employed the same analysis in Chapman’s
case, though with some fidelity to the duties and skills
actually performed and used. But as in Tapley’s appeal, the
Trustees concluded that Chapman was working within the
same “job classification” for the DOT based on similar,
though incidental, duties and skills. For example, they found
Chapman’s duties as a mechanic—performing preventative
maintenance on heavy machinery— to be “similar” to the
routine maintenance necessary to operate a snow plow, such
as “checking tires, fluid and oil levels, and brakes” prior to
operation.     They also pointed to the DOT listed
“competencies,” which require general knowledge of
equipment functions. The Trustees compared Chapman’s
duties as a snow plow operator to the operation of machinery
required of him as a skilled mechanic, when he would
occasionally move equipment for servicing. They also noted
that Chapman “drove a truck” in both positions.
10            TAPLEY V. LOCALS 302 AND 612

     D. Procedural History

    Tapley and Chapman jointly filed this action in the United
States District Court of Alaska pursuant to 29 U.S.C.
§ 1132(a)(1)(B), (a)(3) seeking to overturn the Trustees’
decisions. Following a trial on the record, the district court
upheld the Trustees’ use of a “duties and skills” test as
reasonable. The district court also affirmed the Trustees’
decisions with respect to Tapley and Chapman, observing that
“[t]he Trustees found numerous skills and duties that were the
same for each job,” which is a “reasonable basis for the
Trustees’ conclusion” that the positions were in the same “job
classification.”

     The district court also denied appellants’ motion to
compel the production of documents related to the “Post-
Retirement Service” of another union mechanic. Tapley and
Chapman allege that the other mechanic collected early
retirement benefits while working more than 51 hours per
month as a commercial fuel truck driver.

                      II. DISCUSSION

                             A.

    Where an ERISA Plan grants “discretionary authority to
determine eligibility for benefits or to construe the terms of
the plan,” Firestone Tire & Rubber Co. v. Bruch, 489 U.S.
101, 115 (1989), “a plan administrator’s interpretation of a
plan” is reviewed for abuse of discretion, Canseco v. Constr.
Laborers Pension Trust for S. Cal., 93 F.3d 600, 605 (9th Cir.
1996). We review the district court’s application of this
standard de novo. Saffle v. Sierra Pac. Power Co. Bargaining
              TAPLEY V. LOCALS 302 AND 612                  11

Unit Long Term Disability Income Plan, 85 F.3d 455, 458
(9th Cir. 1996).

    We equate the abuse of discretion standard with “arbitrary
and capricious” review. Canseco, 93 F.3d at 605. Under this
standard, the Trustees’ interpretation of Plan language is
entitled to a high level of deference and will not be disturbed
unless it is “not grounded on any reasonable basis.” Oster v.
Barco of Cal. Emps.’ Ret. Plan, 869 F.2d 1215, 1218 (9th Cir.
1988) (internal quotation marks omitted). Deference is
particularly weighty where, as here, the Plan “confers broad
power on the administrators to determine eligibility for
benefits under the plan,” and the interpreted language is
ambiguous. Smith v. CMTA-IAM Pension Trust, 654 F.2d
650, 655 (9th Cir. 1981). “[T]he [T]rustees’ interpretation
need not be the one this court would have reached, but only
an interpretation which has rational justifications.” Id.

    The Court’s review of the Trustees’ interpretation is not
without bite, however: “a deferential standard of review does
not mean that the plan administrator will prevail on the
merits.” Conkright v. Frommert, 130 S. Ct. 1640, 1651
(2010). When reviewing interpretive challenges for abuse of
discretion, the Court closely reads contested terms and
“appl[ies] contract principles derived from state law[,] . . .
guided by the policies expressed in ERISA and other federal
labor laws.” Richardson v. Pension Plan of Bethlehem Steel
Corp., 112 F.3d 982, 985 (9th Cir. 1997). The Trustees abuse
their discretion where they “construe provisions of [a] plan in
a way that clearly conflicts with the plain language” of the
Plan, Johnson v. Trustees of W. Conf. of Teamsters Pension
Trust Fund, 879 F.2d 651, 654 (9th Cir. 1989), “render[s]
nugatory” other provisions of the Plan, Richardson, 112 F.3d
at 985, or “lacks any rational nexus to the primary purpose”
12               TAPLEY V. LOCALS 302 AND 612

of the Plan, Burditt v. W. Growers Pension Plan, 636 F. Supp.
1491, 1498 (C.D. Cal. 1986), aff’d, 818 F.2d 698 (9th Cir.
1987) (per curiam).

    We begin our inquiry with the plain language of the Plan,
interpreting it “in an ordinary and popular sense as would a
person of average intelligence and experience.” Gilliam v.
Nev. Power Co., 488 F.3d 1189, 1194 (9th Cir. 2007)
(alteration and internal quotation marks omitted). The term
“job classification” is clearly ambiguous; it is neither defined
nor mentioned elsewhere in the Plan, and, not surprisingly,
we have not seen the same language in any other plan that has
received judicial scrutiny.2

    Although we agree with the district court that it is
reasonable to interpret the term “job classification” to mean
more than “job title,” this observation does not resolve the


  2
    The term “job classification” is neither used nor defined in ERISA.
While it is employed sporadically in ERISA’s regulations, more often than
not the term is qualified—unhelpfully for our purposes—by the additional
terms, “reasonably defined.” See, e.g., 29 C.F.R. § 2530.200b-3(e)(6)
(“Crediting of service under this paragraph must be done consistently with
respect to all employees within the same job classifications, reasonably
defined.” (emphasis added)); id. § 2530.200b-3(f)(3)(i) (in assessing
equivalencies based on earnings for employees “without a regular work
schedule,” plan may look to “average hours worked by the employee . . .
provided that the basis so used is consistently applied to all employees
within the same job classifications, reasonably defined” (emphasis
added)); cf. Cent. Laborers’ Pension Fund v. Heinz, 541 U.S. 739, 744
(2004) (“[ERISA] does not explicitly define ‘early retirement benefit.’”).
The regulation’s definition of “trade or craft” does include the following
language: “[T]he determination whether a particular job classification, job
description or industrial occupation constitutes or is included in a trade or
craft shall be based upon the facts and circumstances of each case.”
29 C.F.R. § 2530.203-3(c)(2)(ii) (emphasis added).
              TAPLEY V. LOCALS 302 AND 612                  13

dispute. The plain language of the Plan imposes another clear
constraint: “job classification” under Section 6.06(b) must be
less encompassing than “industry” under Section 6.06(c),
which refers to the broader types of business activities
engaged in by the employers maintaining the Plan. An
interpretation that conflates the two terms conflicts with the
plain language of the Plan by rendering the term “job
classification” nugatory. See Richardson, 112 F.3d at 985
(“Each provision in an agreement should be construed
consistently with the entire document such that no provision
is rendered nugatory.”); Brown v. S. Cal. IBEW-NECA Trust
Funds, 588 F.3d 1000, 1003 (9th Cir. 2009) (holding that a
plan administrator abuses its discretion if its “interpretation
of the Plan creates a much broader category of prohibited
activities than is supported by the plain language of the
Plan”).

     The Trustees’ expansive interpretation of the term “job
classification” does just that. By construing the language to
preclude appellants from retiring to unskilled jobs entailing
roadside work, the Trustees effectively re-write the plan to
“sweep within its ambit an overly broad range of ‘skills.’”
Eisenrich v. Minneapolis Retail Meat Cutters & Food
Handlers Pension Plan, 544 F. Supp. 2d 848, 857 (D. Minn.
2008), aff’d in relevant part, 574 F.3d 644 (8th Cir. 2009).
Not only does this interpretation give the Trustees the power
to preclude post-retirement employment within the
construction industry, but the record suggests that they
intended to do so. On July 17, 2008, a pension representative
wrote to Tapley, “Benefit payments will resume whenever
you either stop working entirely for the State of Alaska or
begin working in a new position that is not in the Industry.”
Then again, on April 20, 2009, the Trustees informed Tapley,
“it has been determined that your proposed work as a flagger
14            TAPLEY V. LOCALS 302 AND 612

/ equipment operator for the State of Alaska would be
considered in the Industry. For this reason, your request to
perform any of this work while collecting retirement benefits
is denied.” This construction of Plan terms conflicts with the
plain language, renders the term “job classification”
meaningless, and contravenes the purpose of the Plan.

    Tapley’s case illustrates the problem. His Covered
Employment as a skilled mechanic was a far cry from his
DOT position as a “flagger” or road crew worker—both
based on the type of duties performed and the level of skill
required. Yet the Trustees ignored these fundamental
differences and chose instead to emphasize any “similar” and
“analogous” duties, skills, and general competencies—many
of which were listed in broad job abstracts—without properly
considering how incidental they were, how seldom the duties
were performed, or whether the skills Tapley developed
during the many years of Covered Employment were ever
used or required at all.

    In fact, Tapley did not engage in “flagging” or other
roadside work in Covered Employment as a skilled mechanic.
It was only in anticipation of early retirement that he
completed additional training through the State of Alaska to
obtain a “flagger card.” Upon close review of the record, it
appears that the only overlap between the positions in terms
of ongoing duties is driving a service truck and the associated
routine maintenance, such as checking oil, tires, and lights.
This modest overlap is far from meaningful considering how
different the positions are in actual practice. According to
Tapley’s testimony, his main duty, flagging, consisted of
“holding [a] sign” and “directing traffic.” Even when we
consider the other duties listed in the broader job description,
the essential nature of the job remains roadside work,
              TAPLEY V. LOCALS 302 AND 612                  15

involving “the more routine, non-specialized and repetitive
tasks that do not require the more specialized skills.” To
preclude Tapley from doing such basic work on the basis of
insignificant and incidental similarities between jobs would
effectively preclude him from working in the industry,
contrary to the Plan’s express provisions.

     The Trustees used the same flawed approach in
Chapman’s case, extracting what they perceived as similar
duties and skills. Essentially, Chapman sought to transition
from a skilled mechanic and service oiler to a snow plow
operator, involving snow and ice removal, roadside work, and
operation of some heavy-duty equipment. While the DOT
classified the job as an “operator / laborer,” it is undisputed
that this position did not require Chapman to repair
machinery—his primary role as a Union mechanic—or utilize
any of the special skills he acquired during his 17 years of
Covered Employment. Rather than acknowledging this
significant difference in core skills used for each job, the
Trustees chose instead to note that, in his Covered
Employment, Chapman sometimes operated equipment when
he had to move it for servicing. The Trustees also gave great
weight to the existence of a few overlapping duties, without
considering the mundane and incidental nature of the tasks
compared to the different core skills Chapman used for each
position. For example, as in Tapley’s case, the Trustees
stressed that Chapman “drove a truck” in both positions.
They also concluded that his “preventative maintenance”
duties as a snow plower—including “checking tires, fluid and
oil levels, and brakes”—meant that he “performed . . . duties
and used similar skills as a mechanic and service oiler.”
Again, we do not find this overlap between jobs to be
meaningful. Indeed, it is difficult to imagine any post-Union
16             TAPLEY V. LOCALS 302 AND 612

jobs in the construction industry that do not require at least
some “similar” or “incidental” duties and skills.

    Eisenrich is instructive and persuasive. See Eisenrich v.
Minneapolis Retail Meat Cutters & Food Handlers Pension
Plan, 544 F. Supp. 2d 848 (D. Minn. 2008), aff’d in relevant
part, 574 F.3d 644 (8th Cir. 2009). Eisenrich was a meat
cutter seeking to retire as a sales development associate
(“SDA”) for a baked-goods company. Id. at 852–53. His
plan permitted post-retirement work in the same industry as
long as the new job was not in the same “trade or craft” and
“geographic area.” Id. at 851. The trustees equated the two
positions based on the shared “generally applicable skill” of
“merchandising,” including product rotation, inventory, and
ordering. Id. at 852, 855–56. The district court found this
interpretation to be unreasonable because it would preclude
Eisenrich from taking almost any job in food retail—an
industry where merchandising plays an integral role. Id. at
856–57.

     Instead, the court endorsed a more holistic approach:

        Eisenrich previously worked as a meat cutter;
        he now delivers Pepperidge Farm crackers,
        cookies, and baked goods to grocery stores.
        Common sense dictates that this job is not in
        the same “trade or craft” as Eisenrich’s prior
        work as a meat cutter because he does not
        primarily utilize skills learned over a
        substantial period of time as a meat cutter,
        notwithstanding that work as an SDA might
              TAPLEY V. LOCALS 302 AND 612                  17

       involve some “merchandising” of Pepperidge
       Farm products.

Id. at 858 (emphasis added).

    Common sense strongly suggests that a position flagging
traffic or plowing snow is not in the same “job classification”
as a skilled mechanic repairing heavy equipment utilizing
specialized skills acquired over a long career. These two
positions have little in common beyond basic skills widely
acquired through everyday experiences. The Trustees used
the same flawed approach as the trustees in Eisenrich,
emphasizing areas of overlap without regard to the core skills
and duties actually required and performed. Similarly, the
Trustees focused on abstract job descriptions that strayed far
from the reality of appellants’ jobs. For example, the record
does not support the claim that Tapley’s DOT job as a
“flagger” was anything more than what he described: a
position flagging traffic and doing basic roadside work. But
by categorizing the job as an “Equipment Operator” “wage
grade 58” and emphasizing broad competencies, the Trustees
made superficial connections between otherwise disparate
jobs.

    Appellees deny that the Trustees’ interpretation is so
expansive. They argue that the Trustees “diligently and
comprehensively compared the skills and duties used by
Tapley and Chapman in Covered Employment to those
required for an Equipment Operator with the State of Alaska,
and there was material and significant overlap.” The record
simply fails to support such a contention. The record before
us fails to identify a single instance when the Trustees found
any overlapping skills or duties that were “material” or
“significant,” much less essential to the work performed.
18            TAPLEY V. LOCALS 302 AND 612

    Pension plan participants should be able to reasonably
rely on plan terms in planning their retirement. See Cent.
Laborers’ Pension Fund v. Heinz, 541 U.S. 739, 743 (2004)
(“There is no doubt about the centrality of ERISA’s object of
protecting employees’ justified expectations of receiving the
benefits their employers promise them.”). Yet the Trustees’
vague standard for interpreting the term “job classification”
left Tapley and Chapman in the dark about what was
acceptable.

     ERISA does not require the provision of benefits to early
retirees, but this Plan does. The availability of earned
retirement benefits cannot be frustrated by an untethered
interpretation of the Plan that takes away what the Plan was
designed to provide. Simply stated, what the Plan provides,
the Trustees may not take away. It is not for this Court to
proffer a reasonable interpretation of Plan language, but
instead to identify and reject any interpretation that is
arbitrary, misfocused and contrary to the intent of those
responsible for its terms. We must do so here. We are unable
to see how any sensible application of the skills and duties
test to the established facts can support the Trustees’
conclusion.

   For the foregoing reasons, we reverse the district court
and return the matter to the Trustees for reevaluation of the
merits in a manner consistent with the court’s opinion.

                              B.

    Our conclusion that the Trustees abused their discretion
makes it unnecessary to reach appellants’ contention that the
district court abused its discretion by denying their motion to
compel the production of documents related to the “Post-
              TAPLEY V. LOCALS 302 AND 612                  19

Retirement Employment” of Alvin Shampine, another retired
Local 302 mechanic. Appellants allege that the Trustees
permitted Shampine to transition from mechanic to
commercial fuel truck driver while still drawing his union
pension, implying that his post-retirement work was not
found to be in the same “job classification.” Tapley and
Chapman seek to compel this information as evidence of
inconsistent decisions by the Plan administrator. Our holding
that the Trustees abused their discretion obviates the need for
this discovery. We therefore decline to reach this issue.

   That being said, we remand this matter to the Trustees on
an open record, giving appellants the opportunity to obtain
the information they seek and to include it in the
administrative record on remand.

                    III. CONCLUSION

   For the foregoing reasons, the judgment of the district
court is REVERSED.